Taylor, J.:
I concur in the conclusions reached in this case by Justices Hocker and Parichill upon the motion to strike the bill of exceptions from the transcript brought here upon writ of error for the following reasons: Strictly speaking, the question as to whether the judge of the third circuit had authority to hear and determine the motion for new trial in the case pending in the eighth circuit is not one purely of jurisdiction. My view is that each and every of our circuit judges has full and complete judicial power and authority under the constitution to hear and determine any( cause, or any question in any *547cause, over which such courts generally have jurisdiction, no matter in what territorial locality in the state the same may he pending, whenever the exigency may arise calling for the exercise of such judicial power or authority. Some of such exigencies that will set this latent judicial power in motion outside of the territorial jurisdiction of the judge called upon to exercise it are that the judge presiding over one territorial circuit is absent from his territory, or, being present, is temporarily disabled by sickness or insanity, or other cause, or, though personally present, is disabled from personal interest in the cause, or by consanguineous relationship to the parties. It is an inaccuracy, therefore, to say that the judge presiding over one territorial locality has no jurisdiction to hear and determine a cause pending in another territorial locality presided over generally by another judge of equal and co-ordinate jurisdiction. His jurisdiction, or judicial authority and power, though latent in causes pending outside of the territory over which 'he generally presides, js Ample whenever the exigency arises calling for its exercise. The real inquiry in such cases is not one, strictly speaking, of jurisdiction, but the true quelstion is, has the exigency arrisen in the given case properly calling for the exercise of such jurisdiction? Did the exigency exist in the case in hand properly calling for the exercise by the judge of the third judicial circuit of jurisdiction over the case pending in one of the counties comprised within the eighth judicial circuit? I think that it did. What are the facts? The judge of the third circuit had, by virtue of an order of the governor ordering an exchange of circuits for two weeks, held part of a term of the circuit court in the county of the eighth circuit, where such cause was pend*548ing. He presided at such term over the trial by jury of said cause, which trial was concluded on the last day of the term, a few hours before the judge adjourned the court for the term and departed for his home in his own circuit. Before adjourning the court he made an order, under the statute, Chapter 5403, Acts of 1905, extending the time for fifteen days for the presentation and hearing in vacation of a motion for new trial, and within the time granted he heard and denied such motion for new trial, and then made an order giving time within which to settle and have authenticated a bill of exceptions, and within the time thus granted settled and duly certified the bill of exceptions sought to be stricken from the record here by the pending motion. The contention of the mover is that this motion for new trial should have been presented to the judge of the eighth circuit, within whose territorial jurisdiction the cause was pending, and that the judge of the third circuit had no authority to hear or determine it. It is admitted, or at least it cannot ■be questioned, that the exigency existed properly calling upon the governor to order the judge of the third circuit to hold that term of court in that county in the place and stead of the judge of the eighth circuit. The presumption is that there existed some circumstance or fact that made it proper that a judge of some other circuit should preside over the trial of all causes there pending and urging for trial, and, consequently, that it was improper for the judge of the eighth circuit then and there to preside. This presumption extended to each and every case actually tried at such term; and if the exigency existed making it proper that another judge should be called in to preside at the trial of the case, such presumption continues with the case and follows it through *549all of its steps subsequent to its trial until finally disposed of by the court of last resort. One of such subsequent steps was the presentation and adjudication of the motion for new trial. In the case of McGee v. Ancrum, 33 Fla. 499, 15 South. Rep. 231, we have held in effect that where a judge postpones the hearing of a motion for new trial until a day in vacation and then hears the same, that it is virtually a prolongation of the term of’ court as to such cause, and that the orders and judgment then rendered, though in vacation, are virtually rendered in term. The judge of the third circuit, while presiding with unquestioned authority over the case in the eight# circuit, found that the demands of justice required a postponement of the motion for new trial to a future day. The term of the court as to such cause was thereby continued until such future day, and his authority to make such order of extension cannot be successfully questioned. But, besides this, the judge of the third circuit heard and presided over the actual trial of the cause; the judge of the eighth circuit did not, and was wholly ignorant of all of the proceedings of such trial. This fact alone furnishes an exigency properly calling for the exercise by the judge of the third circuit of his latent jurisdiction to hear and determine the application for new trial in such cause. The intelligent administration of justice in the cause demanded that he, and not the judge who was wholly ignorant of the trial, should pass upon such motion. Bass v. Swingley, 42 Kan. 729, 22 Pac. Rep. 714, and authorities cited. This is particularly so in view of the terms of the statute under which the time was extended for hearing the motion for new trial. Having reached the conclusion that the motion for new trial was properly entertained by the judge of the third circuit, I *550think there is no question but that he also was the proper one, and, under the circumstances of this case, the only one, to settle and authenticate the bill of exceptions, and that he could properly at the time, of the denial of the motion for new trial, though that was in vacation, make an order fixing a time for the settlement and certification of a bill of exceptions.
A bill of exceptions for use on appellate review may be said to be "made up” in the main during the progress of the trial; but, with all the courts universally, we have held that a motion for new trial, and the ruling thereon, and the exception to- such ruling, forms and must form a part of the bill of exceptions. A complete bill of exceptions cannot, therefore, be made up until after the motion for new trial is heard and determined, because such essential parts of such bill are not in existence, until that time — ■ neither can it be known, either by the judge or the parties to the cause, that any bill of exceptions will ever be necessary, or by whom it will be applied for, until after the motion for new trial is passed upon, and according to the rule in McGee v. Ancrum, supra, when such an order is made in vacation it is virtually made in term as to the case in which it is made. The motion to strike the bill of exceptions should be denied, and it is hereby so ordered.
Whitfield, J., concurs in the opinion of Mr. Justice JTaylor.